department of the treasury internal_revenue_service washington d c date tl-n-1550-00 cc psi br9 number release date uilc internal_revenue_service national_office field_service_advice memorandum for illinois district_counsel from associate chief_counsel passthroughs special industries cc psi subject trader partnership this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend t year year a b c d issues dollar_figure dollar_figure dollar_figure dollar_figure whether a partner in a trader partnership may claim as a trade_or_business expense the operating_expenses of the partnership whether a partner in a trader partnership should treat his ordinary_income or losses from the partnership as arising from a passive_activity for purposes of sec_469 whether sec_163 limits the deduction of any interest_expense flowing through to a noncorporate partner from a trader partnership conclusion a partner in a trader partnership may claim as a trade_or_business expense the sec_162 expenses of the partnership a partner must treat his ordinary_income or losses from a trader partnership as not arising from a passive_activity for noncorporate partners sec_163 will limit the deduction of interest_expense that is not attributable to the partnership’s trading activity in addition for those noncorporate partners who do not materially participate in the trading activity sec_163 also will limit the deduction of interest_expense that is attributable to the partnership’s trading activity facts t is a partnership for purposes of this field_service_advice we are assuming that t is a trader in securities t is a partner in other partnerships that are traders in securities some such partnerships are in turn partners in additional partnerships that are investors in securities for year t claimed dollar_figurea of trade_or_business_expenses and dollar_figureb of portfolio expenses for year t claimed dollar_figurec of trade_or_business_expenses and dollar_figured of portfolio expenses in both years the portfolio expenses resulted from t’s investments in partnerships in which it held an indirect interest law and analysis with regard to a partnership involved in securities transactions there is a distinction between a securities_dealer and all other partnerships a securities_dealer is a taxpayer who regularly purchases securities from or sells securities to customers in the ordinary course of a trade_or_business based on the assumption made for purposes of this advice t is not a securities_dealer partnership to the extent a partnership is not a securities_dealer partnership it may be a trader or investor partnership in general a trader buys and sells securities with reasonable frequency in an endeavor to catch the swings in the daily market movement and profit thereby on a short-term basis a trader can be engaged in a trade_or_business if the activity is conducted with continuity and regularity and with a primary purpose of producing income or profit expenses_incurred in the trading activity would constitute trade_or_business_expenses 480_us_23 an investor purchases securities for capital appreciation and income usually without regard to short-term developments that would influence the price of the securities on the daily market see 721_f2d_810 fed cir rev’g 553_fsupp_1071 cl_ct liang v commissioner 23_tc_1040 hart v commissioner tcmemo_1997_11 aff’d without opinion 135_f3d_764 3d cir investing is not a trade_or_business regardless of the amount and regularity of the activity expenses incidental to investing are not deductible as having been paid_or_incurred in a trade_or_business groetzinger u s pincite 312_us_212 based on the assumption made for purposes of this advice t is a trader partnership for noncorporate taxpayers and few specially defined corporations interest_expense attributable to a trade_or_business activity is deductible subject_to the limitation of sec_469 the deduction for interest_expense attributable to an investment activity however is not subject_to the limitation of sec_469 but is instead subject_to the limitation of sec_163 for noncorporate taxpayers under sec_163 certain interest_expense attributable to trade_or_business activity will be characterized as investment_interest expense if the taxpayer does not materially participate in the activity but is required to treat the activity as nonpassive thus it is not sufficient for a taxpayer to simply allocate interest_expense between a trade_or_business activity and an investment activity the further determination must be made as to whether the trade_or_business interest_expense will be subject_to the limitation of sec_469 or will instead be characterized as investment_interest expense under the special provisions of sec_163 trade_or_business_expenses the taxable_income of a partnership is computed in the same manner as an individual except that certain items described in sec_702 must be separately_stated and certain itemized_deductions for individuals are not allowed to the partnership sec_703 in determining his income_tax each partner is required to take into account separately his distributive_share of the partnership items of income gain loss deductions and credits sec_702 sec_212 expenses are separately passed through to and accounted for by the partners under sec_702 sec_703 30_fedclaims_248 aff’d 43_f3d_1451 fed cir sec_1_702-1 in general nonseparately-stated business_expenses are netted against gross_income to determine net_income sec_1_702-1 the character of any item of loss or deduction is determined as if the item were incurred in the same manner as incurred by the partnership sec_702 sec_1_702-1 thus in general the character of each item of partnership income or expense is determined at the partnership level in the absence of a specific statutory provision to the contrary sec_702 410_us_441 78_tc_471 aff’d 722_f2d_695 11th cir however if a partnership is a trader partnership the partnership is engaged in a trade_or_business and the partners are entitled to treat their distributive_share of partnership expenses as trade_or_business_expenses sec_702 sec_702 basye supra hart supra paoli v commissioner tcmemo_1988_23 generally a trade_or_business expense is deductible for noncorporate taxpayers and few specially defined corporations interest_expense attributable to a trade_or_business activity is deductible subject_to the limitation of sec_469 the deduction for interest_expense attributable to an investment activity however is not subject_to the limitation of sec_469 but is instead subject_to the limitation of sec_163 for noncorporate taxpayers under sec_163 certain interest_expense attributable to trade_or_business activity will be characterized as investment_interest expense if the taxpayer does not materially participate in the activity but is required to treat the activity as nonpassive thus it is not sufficient for a taxpayer to simply allocate interest_expense between a trade_or_business activity and an investment activity the further determination must be made as to whether the trade_or_business interest_expense will be subject_to the limitation of sec_469 or will instead be characterized as investment_interest expense under the special provisions of sec_163 passive_activity_loss an individual generally is not allowed a passive_activity_loss or credit sec_469 and a a a passive_activity is any activity which involves the conduct of any trade_or_business in which the taxpayer does not materially participate sec_469 the term passive_activity_loss means the amount by which the aggregate losses from all passive activities for the taxable_year exceed the aggregate income from all passive activities for such year sec_469 in the context of a partnership sec_469 will not affect the partners’ ability to characterize their distributive_share of partnership trade_or_business_expenses as sec_162 deductions however if partners do not materially participate in the trade_or_business activity then their ability to deduct their share of the expenses will be subject_to the limitations of sec_469 in the present case t is assumed to be a trader while the ability to deduct losses attributable to the conduct_of_a_trade_or_business is normally subject_to sec_469 a special exception exists for the activity of trading personal_property for the account of owners of interests in the activity under sec_1_469-1t such an activity is not a passive_activity without regard to whether the activity is a trade_or_business activity sec_1_469-1t personal_property is any personal_property of a type which is actively_traded sec_1092 sec_1_469-1t thus the activity of t is not a passive_activity and the income or losses derived from the activity cannot be passive_income or losses sec_1_469-1t interest_expense in general a deduction is allowed for all interest_paid or accrued in a taxable_year on indebtedness sec_163 for taxpayers other than corporations a deduction for personal_interest paid_or_accrued during the taxable_year is not allowed sec_163 interest_paid or accrued on indebtedness properly allocable to a trade_or_business other than the trade_or_business of performing services as an employee is not personal_interest there is no limitation on a deduction for such interest sec_163 investment_interest is not personal_interest sec_163 however a deduction for investment_interest for taxpayers other than corporations is limited to the amount of net_investment_income for the taxable_year sec_163 the determination of whether interest is investment_interest is made at the level of the partnership which incurs the interest investment_interest is any interest allowable as a deduction that is paid_or_accrued on indebtedness properly allocable to property_held_for_investment sec_1 investment_interest expense does not include any interest taken into account under sec_469 in computing income or loss from a passive_activity of the taxpayer sec_163 property_held_for_investment includes any property that produces income of a type described in sec_469 sec_163 sec_469 income includes gross_income from interest dividends annuities or royalties not derived in the ordinary course of a trade_or_business as well as gain_or_loss from the disposition not in the ordinary course of business of property that produce income of that type a trader generates income of this type in the ordinary course of business sec_1_469-2t see also more v commissioner t c no revrul_93_68 1993_2_cb_72 interest and other expenses must be allocated as appropriate between investing and trading if t engaged in both activities 312_us_212 rules for allocating interest_expense for purposes of applying sec_163 sec_163 and sec_469 are found in sec_1_163-8t in general interest_expense on a debt is allocated in the same manner as the debt to which the interest_expense relates is allocated sec_1_163-8t the debt is allocated by tracing disbursements of the debt proceeds to specific expenditures these expenditures may be classified as trade_or_business passive_activity investment personal or portfolio sec_1 8t a the facts do not indicate how the debts incurred by t and the other partnerships should be traced for purposes of this memorandum it is assumed that a portion of t’s interest_expense is allocable to its investment activity and a portion is allocable to its trading trade_or_business activity because it is generated in the ordinary course of business the interest_expense attributable to t’s trading activity will not be considered investment_interest expense under the general_rule of sec_163 for certain partners however such interest_expense may be treated as an investment_interest expense under the additional rule_of sec_163 sec_163 indicates that property_held_for_investment also includes any interest held by a sec_163 the activity of a partnership trading securities for its own account is not a passive_activity regardless of whether that activity is a trade_or_business sec_1_469-1t thus under the assumed facts none of the partnerships is engaged in a passive_activity and none of the interest falls within this exclusion property_held_for_investment also includes any interest held by a taxpayer in an activity involving the conduct_of_a_trade_or_business that is not a passive_activity and with respect to which the taxpayer does not materially participate sec_163 an exception is provided to sec_1_469-2t for property that has been held for investment by a dealer see sec_1_469-2t taxpayer in an activity involving the conduct_of_a_trade_or_business that is not a passive_activity and with respect to which the taxpayer does not materially participate as has been indicated due to the special rule_of sec_1 1t e t’s trading activity is treated as a nonpassive activity without regard to the degree of participation by t’s partners thus partners who do not materially participate in the trading activity will treat their interests in t’s trading activity as property_held_for_investment such partners will be subject_to the limitation of sec_163 on their distributive_share of t’s interest_expense attributable to its trading activity in addition to the extent t has interest_expense that is not attributable to its trading activity such interest_expense would be treated as investment_interest expense under the normal operation of sec_163 because the trade_or_business determination is made at the partnership level t’s distributive_share of interest_expense from partnerships that do not qualify as traders would not be treated as a trade_or_business expense to t rather such interest_expense would be characterized as investment_interest expense to t thus when such interest passes through to t’s partners their ability to deduct the expense would be subject_to the limitations of sec_163 all noncorporate partners of t will be subject_to the limitations of sec_163 on their distributive_share of t’s investment_interest expense whether noncorporate partners of t are also subject_to the limitations of sec_163 on their share of t’s trading interest_expense will depend on each partner’s participation therefore depending on a partner’s degree of participation sec_163 could limit the deductibility of the interest_expense associated with the partnership’s trading activity for some partners and not others sec_1_702-1 requires that each partner take into account separately his distributive_share of any partnership items that if separately taken into account would result in an income_tax_liability for that partner different from that which would otherwise result thus t’s interest_expense associated with its trading activity must be separately passed through to and accounted for by the partners of t case development hazards and other considerations based on the information provided t is a trader partnership the line of demarcation between traders and investors depends on the facts in each case see generally 312_us_212 in general a trader is distinguished from an investor by the taxpayer’s investment intent the nature of the income to be derived from the activity and the frequency extent and regularity of the taxpayer’s trades see moller f 2d pincite 530_f2d_1332 9th cir aff’g tcmemo_1974_164 89_tc_445 liang v commissioner 23_tc_1040 hart v commissioner tcmemo_1997_11 mayer v commissioner tcmemo_1994_209 the determination of whether a partnership is a trader partnership as opposed to an investor partnership is imperative as a partner in a trader partnership is treated more advantageously than a partner in an investor partnership for example if the partnership were an investor partnership the expenses would be passed through to the partner as investment_expenses sec_212 sec_1_702-1 revrul_75_523 1975_2_cb_257 holding that expenses_incurred by a partnership whose sole activity is to invest in securities are sec_212 expenses accordingly individual taxpayers who itemize their deductions would be subject_to the 2-percent floor sec_67 b thus we recommend that you carefully analyze the activities of t to verify that t is a trader partnership and not an investor partnership please call if you have any further questions by patrick putzi special counsel natural_resources branch associate chief_counsel passthroughs special industries
